DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 05/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,978,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein 11the controller IC chip and an ESD chip containing the ESD protection device are both 12disposed on a flip top surface of the common chip on which a back metal layer is 13formed, wherein a cathode electrode on a bottom of the ESD chip electrically 14connects to the back metal layer through a conductive adhesive layer and the IC chip 15has a bottom surface attached to the back metal layer through a nonconductive 16adhesive layer. The closest prior art references of record are Williams et al. U.S. Patent No. 5,545,909 (hereinafter “Williams”), Ribarich U.S. Patent Application 2007/0108915 (hereinafter “Ribarich”), Mallikarjunaswamy et al. U.S. Patent No. 9,748,346 (hereinafter “Mallikarjunaswamy”), Sakamoto et al. U.S. Patent No. 5,629,542 (hereinafter “Sakamoto”), Mallikarjunaswamy et al. U.S. Patent Application 2004/0137690 (hereinafter “Mallikarjunaswamy2”), and Honea et al. U.S. Patent Application 2009/0201072 (hereinafter “Honea”). Regarding claim 1, Williams teaches a device (refer to Fig. 3), comprising: first and second MOSFETs (i.e. MOSFETs M1, M2)(fig.3) formed on a common chip (refer to Fig. 14) and an electrostatic discharge (ESD) protection device (i.e. diode D3)(fig.3), wherein each MOSFET of the first and second MOSFETs has a source, a gate, and a common drain (implicit)(refer to fig.14), wherein the ESD protection device is configured to implement a diode function (implicit) that is configured to prevent current from flowing through the common chip from the common drain to a ground potential (refer to Fig. 7A – 7C)(refer also to col. 7 lines 42-52), however Williams does not teach the ESD protection device formed on an ESD chip, and 9a controller integrated circuit (IC) coupled to the one or more MOSFETs, wherein the 10controller IC is formed on an IC chip that is separate from the common chip, wherein 11the controller IC chip and an ESD chip containing the ESD protection device are both 12disposed on a flip top surface of the common chip on which a back metal layer is 13formed, wherein a cathode electrode on a bottom of the ESD chip electrically 14connects to the back metal layer through a conductive adhesive layer and the IC chip 15has a bottom surface attached to the back metal layer through a nonconductive 16adhesive layer. Ribarich teaches the ESD protection device formed on an ESD chip, and 9a controller integrated circuit (IC) (refer to ballast control circuit 100)(fig.1) coupled to the one or more MOSFETs (implicit)(refer to fig.1), wherein the 10controller IC is formed on an IC chip that is separate from the common chip (implicit)(refer to fig.1), however Williams and Ribarich do not teach wherein 11the controller IC chip and an ESD chip containing the ESD protection device are both 12disposed on a flip top surface of the common chip on which a back metal layer is 13formed, wherein a cathode electrode on a bottom of the ESD chip electrically 14connects to the back metal layer through a conductive adhesive layer and the IC chip 15has a bottom surface attached to the back metal layer through a nonconductive 16adhesive layer. Mallikarjunaswamy (fig.2A), Sakamoto (figs. 14 and 15), Mallikarjunaswamy2 (fig. 11), and Honea (fig.1) teach similar devices, however they do not teach wherein 11the controller IC chip and an ESD chip containing the ESD protection device are both 12disposed on a flip top surface of the common chip on which a back metal layer is 13formed, wherein a cathode electrode on a bottom of the ESD chip electrically 14connects to the back metal layer through a conductive adhesive layer and the IC chip 15has a bottom surface attached to the back metal layer through a nonconductive 16adhesive layer. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams, Ribarich, Mallikarjunaswamy, Sakamoto, Mallikarjunaswamy2, and/or Honea to arrive at the claimed invention. Claims 2-13 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839